Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149055                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149055
                                                                    COA: 318194
                                                                    Kent CC: 10-005121-FC
  IMER GASHI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 14, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2014
           p1112
                                                                               Clerk